Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 10, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00877-CV



   IN RE BELL HOT SHOT COMPANY AND MELVIN WAYNE BALL,
                          Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-39439

                        MEMORANDUM OPINION

      On October 7, 2013, relators Bell Hot Shot Company and Melvin Wayne
Ball filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
§ 22.221; see also Tex. R. App. P. 52. In the petition, relators ask this court to
compel the Honorable Kyle Carter, presiding judge of the 125th District Court of
Harris County, to vacate his order dated August 29, 2013, and to grant their motion
for independent psychological examination.
      Relators have not provided this court with a complete and adequate record.
See Tex. R. App. P. 52.7(a); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)
(orig. proceeding). Because relators have failed to establish their entitlement to
extraordinary relief, we deny their petition for writ of mandamus.



                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                         2